Citation Nr: 1404319	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-49 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for a hematoma resulting from July 2008 VA right inguinal hernia repair.

2.  Entitlement to payment of compensation benefits for erectile dysfunction, to include as a residual of right inguinal hernia repair and under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1973 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In May 2013, the claims were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  At that time the Veteran's claim with regard to erectile dysfunction was recharacterized to include consideration of that disability as an additional disability under 38 U.S.C.A. § 1151, to more appropriately reflect his allegations.  

During the pendency of the remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In December 2011, the Veteran requested scheduling of a hearing before a Veterans Law Judge, to be held at the RO.  Such was scheduled for January 2012, and the Veteran was notified in December 2011 correspondence sent to his address of record.  However, the Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

This appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The May 2013 Board remand required that complete VA treatment records be associated with the claims file for the period of June 2008 to August 2008.  This appears to have been accomplished.

The Board also directed that a VA examination be provided and adequate medical opinions obtained regarding a nexus between erectile dysfunction and the hernia repair; the presence of negligence, lack of care, or similar instance of fault on the part of VA; and whether any residuals were not reasonably foreseeable as a result of the treatment and surgery.  The examination was required to take place at a facility other than Hampton Roads VA Medical Center (VAMC), where the surgery had been performed.

A VA examination was performed at VAMC Richmond in July 2013.  The examiner provided a nexus opinion regarding erectile dysfunction and hernia repair surgery, along with a rationale.  However, he then stated that he lacked the expertise necessary to render an opinion on fault.  He recommended review and examination "by a qualified surgeon."  He also suggested that a VA facility other than VAMC Hampton Roads or VAMC Richmond be utilized, as the Veteran had been treated at both.

In September 2013, the RO obtained an opinion on fault from a physician's assistant (PA) at VAMC Winston Salem.  While the selection of a new VAMC is consistent with the recommendation of the prior examiner, the use of a PA to render the required opinion is not adequate.  A medical doctor indicated that he lacked the necessary expertise, and recommended a qualified surgeon.  While it is certainly possible that a PA may possess special qualifications making her the equivalent of a qualified surgeon, there is no evidence of such here.  

Further remand is therefore required for a new medical opinion on the question of fault by VA in the performance of the July 2008 surgery and subsequent treatment, as well as whether any current residual was not reasonably foreseeable.  The opinion must be provided by a surgeon.

While the July 2013 examination and opinion regarding erectile dysfunction appear adequate for adjudication, there remains the possibility that if there was fault on the part of VA in performing surgery for or treating the right inguinal hernia, such might be impacted.  The claims are therefore inextricably intertwined, and the erectile dysfunction claim may not be adjudicated at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination/records review at a VA facility other than VAMC Hampton Roads or VAMC Richmond.  No physical examination is required, but the examiner must be a "qualified surgeon" or the equivalent.  It would be helpful if the examiner would set forth their qualifications.

The entire claims file must be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner must review and discuss the April 2011 treatment record from Dr. RP (Medical Treatment Record - Non-Government Facility, received 6/24/13).

The examiner must opine as to whether it is at least as likely as not any identified residual of the July 2008 surgery and subsequent treatment is due to (caused or aggravated by) negligence, lack of care, or similar instance of fault on part of VA, or was not reasonably foreseeable as a result of the treatment and surgery.

If any fault on the part of VA is identified, the examiner must opine as to whether current erectile dysfunction was at least as likely as not caused or aggravated by such.

A full and complete explanation for all opinions expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

